Statuten der Alcon, Inc. vom 20. Januar 2011 Articles of Association of Alcon, Inc. as of January 20, 2011 - 2- Abschnitt 1: Firma, Sitz, Zweck und Dauer der Gesellschaft Section 1: Name, Place of Incorporation, Purpose and Duration Firma, Sitz Artikel 1 Unter der Firma Alcon, Inc. besteht eine Aktiengesellschaft mit Sitz in Hünenberg ZG. Name, Place of Incorporation Article 1 Under the name Alcon, Inc. there exists a corporation with its place of incorporation in Hünenberg, Canton of Zug, Switzerland. Zweck 1 Artikel 2 Zweck der Gesellschaft ist der Erwerb, die Verwaltung und Übertragung von Patenten, Handelsmarken, technischen und industriellen Kenntnissen, Leistung technischer und administrativer Beratungsdienste sowie Beteiligung an anderen Industrie- und Handelsunternehmungen. Purpose 1 Article 2 The business purpose of the company consists of the purchase, the administration and the transfer of patents, trademarks, technical and industrial know how, the provision of technical and administrative consultancy services and the holding of participations in other industrial and commercial companies. 2 Die Gesellschaft kann alle Geschäfte tätigen und Massnahmen ergreifen, die geeignet erscheinen, den Zweck der Gesellschaft zu fördern oder mit diesem zusammenhängen. 2 The Company may engage in all types of transactions and may take all measures that appear appropriate to promote the purpose of the Company or that are related to the same. Dauer Artikel 3 Die Dauer der Gesellschaft ist unbeschränkt. Duration Article 3 The duration of the Company is unlimited. Abschnitt 2: Aktienkapital Section 2: Share Capital Aktienkapital 1 Artikel 4 Das Aktienkapital der Gesellschaft beträgt CHF61'008'996.60, eingeteilt in 305'044'983 voll liberierte Namenaktien. Jede Aktie hat einen Nennwert von CHF0.20. Share Capital 1 Article 4 The share capital of the Company is CHF61,008,996.60 and is divided into 305,044,983 fully paid registered shares. Each share has a par value of CHF0.20. -3- 2 Durch Beschluss der Generalversammlung mit der in Art. 18 dieser Statuten festgeschriebenen Mehrheit können Namenaktien in Inhaberaktien und umgekehrt umgewandelt werden. 2 Upon resolution of the Shareholders' Meeting with the supermajority set out in Art. 18 of these Articles of Association, registered shares may be converted into bearer shares and vice versa. Bedingtes Aktienkapital 1 Artikel 4 ter Das Aktienkapital kann sich durch Ausgabe von höchstens 15'209'217 voll zu liberierenden Namenaktien im Nennwert von je CHF0.20 um höchstens CHF 3'041'843.40 erhöhen durch Ausgabe von Aktien oder Optionen an Mitarbeiter oder Verwaltungsräte der Gesellschaft und ihrer Konzerngesellschaften. Das Bezugsrecht wie auch das Vorwegzeichnungsrecht der Aktionäre der Gesellschaft sind ausgeschlossen. Die Ausgabe von Aktien oder diesbezüglichen Optionen an Mitarbeiter oder Verwaltungsräte erfolgt gemäss einem oder mehreren vom Verwaltungsrat zu erlassenden Reglementen und unter Berücksichtigung der Leistungen, Funktionen, Verantwortungsstufen und Rentabilitätskriterien. Die Ausgabe von Aktien oder Bezugsrechten darauf an Mit­arbeiter oder Verwaltungsräte kann zu einem unter dem Börsenkurs liegenden Preis, mindestens aber zum Nennwert, erfolgen. Bei der Ausgabe von Optionen auf Aktien hat der Ausübungspreis mindestens dem Börsenkurs zur Zeit der Einräumung der Optionen zu entsprechen. Conditional Share Capital 1 Article 4 ter The share capital may be increased in an amount not to exceed CHF3,041,843.40 through the issuance of up to 15,209,217 fully paid registered shares with a par value of CHF0.20 per share in connection with the issuance of new shares or options to employees or directors of the Company and group companies. The pre-emptive and advance subscription rights of the shareholders shall thereby be excluded. The shares or options to acquire shares shall be issued to employees pursuant to one or more regulations to be issued by the Board of Directors, taking into account performance, functions, levels of responsibility and profitability criteria. Shares may be issued to employees or directors at a price lower than the current market price quoted on the stock exchange on which the shares are traded, but at least at par value. In case of the issuance of options to purchase shares, the exercise price shall be no less than the prevailing stock exchange price upon grant of the options. Aktienbuch und Ein-tragungsbe-schränkungen, Nominees 1 Artikel 5 Für die Namenaktien führt die Gesellschaft selbst oder durch Dritte ein Aktienbuch. Darin werden die Eigentümer und Nutzniesser der Namenaktien mit Namen und Vornamen Wohnort und Adresse (bei juristischen Personen die Firma und der Sitz) eingetragen. Wechselt eine im Aktienbuch eingetragene Person ihre Adresse, so hat sie dies dem Aktienbuchführer mitzuteilen. Solange dies nicht geschehen ist, erfolgen alle brieflichen Mitteilungen rechtsgültig an die bisher im Aktienbuch eingetragene Adresse. Share Register and Restrictions on Registration, Nominees 1 Article 5 The Company shall maintain, itself or through a third party, a share register listing the surname and first name and address (in the case of legal entities, the company name and place of incorporation) of the holders and usufructuaries of the registered shares. A shareholder must notify the share registrar of any change in address. Until such notification shall have occurred, all written communication from the Company to shareholders of record shall be deemed to have validly been made if sent to the address recorded in the share register. -4- 2 Erwerber von Namenaktien werden auf Gesuch als Aktionäre mit Stimmrecht im Aktienbuch eingetragen. 2 Acquirors of registered shares shall be recorded upon request in the share register as shareholders with voting rights. 3 Der Verwaltungsrat kann nach Anhörung des eingetragenen Aktionärs Eintragungen im Aktienbuch als Aktionär mit Stimmrecht mit Rückwirkung auf das Datum der Eintragung streichen, wenn diese durch falsche Angaben zustande gekommen sind. Der Betroffene muss über die Streichung sofort informiert werden. 3 After hearing the registered shareholder, the Board of Directors may cancel the registration of such shareholder as a shareholder with voting rights in the share register, retroactive to the date of registration, if such registrations were made based on false information. The relevant shareholder shall be informed immediately as to the cancellation. 4 Der Verwaltungsrat kann Nominees, die Aktien in eigenem Namen, aber auf fremde Rechnung halten, ins Aktienbuch eintragen. Aktionäre, die ihre Aktien über einen Nominee halten, üben ihre Aktionärsrechte mittelbar über den Nominee aus. 4 The board of directors may record nominees who hold shares in their own name, but for account of third parties, as shareholders of record in the share register of the Company. Beneficial owners of shares who hold their shares through nominees exercise their shareholders' rights through the intermediation of such nominees. Aktien 1 Artikel 6 Die Gesellschaft gibt ihre Namenaktien in Form von Einzelurkunden, Globalurkunden oder Wertrechten aus. Der Gesellschaft steht es im Rahmen der gesetzlichen Vorgaben frei, ihre in einer dieser Formen ausgegebenen Namenaktien jederzeit und ohne Zustimmung der Aktionäre in eine andere Form umzuwandeln. Sie trägt dafür die Kosten. Shares 1 Article 6 The Company may issue its registered shares in the form of single certificates, global certificates and uncertificated securities. Under the conditions set forth by statutory law, the Company may convert its registered shares from one form into another form at any time and without the approval of the shareholders. The Company shall bear the cost of any such conversion. 2 Aktionäre haben keinen Anspruch auf Umwandlung von in bestimmter Form ausgegebenen Namenaktien in eine andere Form. Jeder Aktionär kann jedoch von der Gesellschaft jederzeit die Ausstellung einer Bescheinigung über die von ihm gemäss Aktienbuch gehaltenen Namenaktien verlangen. 2 Shareholders have no right to demand a conversion of the form of the registered shares. Each shareholder may, however, at any time request a written confirmation from the Company of the registered shares held by such shareholder, as reflected in the share register. 3 Bucheffekten, denen Namenaktien der Gesellschaft zugrunde liegen, können nicht durch Zession übertragen werden. An diesen Bucheffekten können auch keine Sicherheiten durch Zession bestellt werden. 3 Intermediated securities based on registered shares of the Company cannot be transferred by way of assignment. A security interest in any such intermediated securities also cannot be granted by way of assignment. -5- Rechts-ausübung 1 Artikel 7 Die Gesellschaft anerkennt nur einen Vertreter pro Aktie. Exercise of Rights 1 Article 7 The Company shall only accept one representative per share. 2 Soweit diese Statuten nichts anderes vorsehen, ist die Gesellschaft berechtigt, als Aktionär, Nutzniesser oder Nominee nur diejenigen Personen anzuerkennen, die im Aktienbuch eingetragen sind, und diesen Personen gegenüber Leistungen zu erbringen. 2 Unless the Articles of Association provide otherwise, the Company is entitled to accept only those persons as shareholders, usufructuaries of shares or nominees who have been recorded in the share register, and to perform only as against such persons. Abschnitt 3: Gesellschaftsorgane A. Generalversammlung Section 3: Corporate Bodies A. Shareholders' meeting Zuständigkeit Artikel 8 Die Generalversammlung ist das oberste Organ der Gesellschaft. Competence Article 8 The Shareholders' Meeting is the supreme body of the Company. Ordentliche Generalver-sammlungen Artikel 9 Die ordentliche Generalversammlung findet alljährlich innerhalb von sechs Monaten nach Schluss des Geschäftsjahres statt; spätestens zwanzig Tage vor der Versammlung sind der Geschäftsbericht und der Revisionsbericht den Aktionären am Gesell­schaftssitz zur Einsicht aufzulegen. Jeder Aktionär kann verlangen, dass ihm unverzüglich eine Ausfertigung dieser Unterlagen ohne Kostenfolge zugestellt wird. Die im Aktienbuch eingetragenen Aktionäre werden hierüber durch schriftliche Mitteilung unterrichtet. Ordinary Shareholders' Meetings Article 9 The Ordinary Shareholders' Meeting shall be held each year within six months after the close of the fiscal year of the Company; the business report and the Auditor's report shall be made available for inspection by the shareholders at the place of incorporation of the Company no later than twenty days prior to the meeting. Each shareholder is entitled to request immediate delivery of a copy of these documents free of charge. Shareholders of record will be notified of this in writing. Ausserordent-liche Gene- ralversamm-lungen 1 Artikel 10 Ausserordentliche Generalversammlungen finden in den vom Gesetz vorgesehenen Fällen statt, insbesondere wenn der Verwaltungsrat es für angezeigt erachtet oder die Revisionsstelle dies verlangt. Extraordinary Shareholders' Meetings 1 Article 10 Extraordinary Shareholders' Meetings shall be held in the circumstances foreseen under applicable law, in particular when deemed necessary by the Board of Directors or if requested by the Auditors. -6- 2 Ausserdem müssen ausserordentliche Generalversammlungen einberufen werden auf Beschluss einer Generalversammlung oder wenn es ein oder mehrere Aktionäre verlangen, welche zusammen mindestens den zehnten Teil des Aktienkapitals vertreten, in einer von dem- oder denselben unterzeichneten Eingabe, unter Anführung der Verhandlungsgegenstände und der Anträge. 2 Furthermore, Extraordinary Shareholders' Meetings shall be convened upon resolution of a Shareholders' Meeting or if requested by one or more shareholders who represent an aggregate of at least one-tenth of the share capital and who submit a petition signed by such shareholder(s), specifying the items for the agenda and the proposals. Einberufung 1 Artikel 11 Die Generalversammlung wird durch den Verwaltungsrat, nötigenfalls die Revisionsstelle, spätestens 20 Tage vor dem Versammlungstag einberufen. Die Einberufung erfolgt durch einmalige Bekanntmachung im Publikationsorgan der Gesellschaft. Für die Einhaltung der Einberufungsfrist ist der Tag der Veröffentlichung der Einberufung im Publikationsorgan massgeblich, wobei der Tag der Veröffentlichung nicht mitzuzählen ist. Aktionäre können überdies mit uneingeschriebenem Brief orientiert werden. Notice of Shareholders' Meetings 1 Article 11 Notice of Shareholders' Meetings shall be given by the Board of Directors or, if necessary, by the Auditors, no later than 20 days prior to the meeting date. Notice of the meeting shall be given by way of an announcement appearing once in the official means of publication of the Company. The notice period shall be deemed to have been observed if notice of the meeting is published in the official means of publication of the Company, whereby the date of publication is not calculated when computing the period. Shareholders may in addition be informed by ordinary mail. 2 Die Einberufung muss die Verhandlungsgegenstände sowie die Anträge des Verwaltungsrates und der Aktionäre, welche die Durchführung einer Generalversammlung oder die Traktandierung eines Verhandlungsgegenstandes verlangt haben, und bei Wahlgeschäften die Namen der vorgeschlagenen Kandidaten enthalten. 2 The notice of a meeting shall state the items on the agenda and the proposals of the Board of Directors and of the shareholders who demanded that a Shareholders' Meeting be held or that an item be included on the agenda and, in case of elections, the names of the nominated candidates. Traktan-dierung 1 Artikel 12 Aktionäre, die Aktien im Nennwert von CHF1'000'000 oder mehr vertreten, können die Traktandierung eines Verhandlungsgegenstandes verlangen. Die Traktandierung muss mindestens 40 Tage vor der Versammlung schriftlich unter Angabe des Verhandlungsgegenstandes und der Anträge des Aktionärs oder der Aktionäre anbegehrt werden. Agenda 1 Article 12 One or more shareholders whose combined shareholdings represent an aggregate par value of at least CHF1,000,000 may request that an item be included on the agenda of a Shareholders' Meeting. Such inclusion must be requested in writing at least 40 days prior to the meeting and shall specify the agenda items and proposals of such shareholder(s). 2 Zu nicht gehörig angekündigten Verhandlungsgegenständen können keine Beschlüsse gefasst werden. Hiervon sind 2 No resolutions may be passed at a Shareholders' Meeting concerning agenda items for which proper notice was not -7- jedoch der Beschluss über den in einer Generalversammlung gestellten Antrag auf Einberufung einer ausserordentlichen Generalversammlung sowie derjenige auf Durchführung einer Sonderprüfung ausgenommen. given. This provision shall not apply, however, to proposals made during a Shareholders' Meeting to convene an Extraordinary Shareholders' Meeting or to initiate a special audit. 3 Zur Stellung von Anträgen im Rahmen der Verhandlungsgegenstände und zu Verhandlungen ohne Beschlussfassung bedarf es nicht der vorgängigen Ankündigung. 3 No previous notification shall be required for proposals concerning items included on the agenda, and for debates as to which no vote is taken. Vorsitz der Generalver-sammlung, Protokoll, Stimmen-zähler 1 Artikel 13 Die Generalversammlung findet am Sitz der Gesellschaft statt, sofern der Verwaltungsrat nichts anderes bestimmt. Der Präsident des Verwaltungsrates oder bei dessen Verhinderung der Vizepräsident oder eine andere vom Verwaltungsrat bezeichnete Person führt den Vorsitz. Presiding Officer, Minutes, Vote Counters 1 Article 13 The Shareholders' Meeting shall be held at the place of incorporation of the Company, unless the Board of Directors decides otherwise. The Chairman of the Board or, in his absence, a Vice-Chairman or any other person appointed by the Board, shall take the chair. 2 Der Vorsitzende bestimmt den Protokollführer und die Stimmenzähler, die nicht Aktionäre sein müssen. Das Protokoll ist vom Vorsitzenden und vom Protokollführer zu unterzeichnen. 2 The acting chair of the Shareholders' Meeting shall appoint the secretary and the vote counters of such meeting who need not be shareholders. The minutes of the Shareholders' Meeting shall be signed by the acting chair of such meeting and the secretary. 3 Der Vorsitzende hat sämtliche Leitungsbefugnisse, die für die ordnungsgemässe Durchführung der Generalversammlung nötig sind. 3 The acting chair of the Shareholders' Meeting shall have all powers and authority necessary to ensure the orderly conduct of such meeting. Vertretung der Aktionäre 1 Artikel 14 Der Verwaltungsrat erlässt die Verfahrensvorschriften über die Teilnahme und Vertretung an der Generalversammlung. Proxies 1 Article 14 The Board of Directors shall issue procedural rules regarding participation in and representation at the Shareholders' Meeting. 2 Jeder im Aktienbuch eingetragene Aktionär ist berechtigt, an der Generalversammlung und an allen dort abgehaltenen Abstimmungen teilzunehmen. Ein Aktionär kann sich an der Generalversammlung durch eine Person vertreten lassen, die nicht Aktionär sein muss. 2 Each shareholder registered in the share register is entitled to participate at the Shareholders' Meeting and in any vote taken. The shareholders may be represented by proxies who need not be shareholders. -8- Stimmrecht Artikel 15 Jede Aktie berechtigt zu einer Stimme. Voting Rights Article 15 Each share shall grant the right to one vote. Beschlüsse, Wahlen 1 Artikel 16 Die Generalversammlung beschliesst und wählt, soweit das Gesetz oder diese Statuten es nicht anders bestimmen, mit der absoluten Mehrheit der vertretenen Aktienstimmen. Resolutions, Elections 1 Article 16 Unless otherwise required by law or stated in these Articles of Association, the Shareholders' Meeting shall pass resolutions and decide elections upon an absolute majority of the votes represented. 2 Die Abstimmungen und Wahlen erfolgen offen, es sei denn, dass die Generalversammlung schriftliche Abstimmung respektive Wahl beschliesst oder der Vorsitzende diese anordnet. Der Vorsitzende kann Abstimmungen und Wahlen auch mittels elektronischem Verfahren durchführen lassen. Elektronische Abstimmungen und Wahlen sind schriftlichen Abstimmungen und Wahlen gleichgestellt. 2 Resolutions and elections shall be decided by a show of hands, unless a secret ballot is resolved by the Shareholders' Meeting or is ordered by the acting chair of such meeting. The presiding officer may also hold resolutions and elections in electronic form. Electronic resolutions and elections shall be treated in the same manner as resolutions and elections by ballot. 3 Der Vorsitzende kann eine offene Wahl oder Abstimmung immer durch eine schriftliche wiederholen lassen, sofern nach seiner Meinung Zweifel am Abstimmungsergebnis bestehen. In diesem Fall gilt die vorausgegangene offene Wahl oder Abstimmung als nicht geschehen. 3 The chair of the Shareholders' Meeting may at any time order that an election or resolution decided by a show of hands be repeated through a secret ballot if, in his view, the results of the vote are in doubt. In this case, the preceding decision by a show of hands shall be deemed to have not occurred. 4 Kommt bei Wahlen im ersten Wahlgang eine Wahl nicht zustande und stehen mehr als ein Kandidat zur Wahl, ordnet der Vorsitzende einen zweiten Wahlgang an, in dem das relative Mehr entscheidet. 4 In elections, if the first ballot fails to result in an election and more than one candidate is standing for election, the chair of the Shareholders' Meeting shall order a second ballot in which a relative majority shall be decisive. Befugnisse der General­versammlung Artikel 17 Der Generalversammlung sind folgende Geschäfte vorbehalten: a)die Festsetzung und Änderung der Statuten; b)die Wahl der Mitglieder des Verwaltungsrates, der Re-visionsstelle und der besonderen Revisionsstelle; c)die Genehmigung des Jahresberichtes und der Kon- zernrechnung; d)die Genehmigung der Jahresrechnung sowie die Be- schlussfassung über die Verwendung des Bilanzge- Specific Powers of the Shareholders' Meeting Article 17 The following powers shall be vested exclusively in the Shareholders' Meeting: a)adoption and amendment of these Articles of Association; b)election of the members of the Board of Directors, the Auditors and the special auditors; c)approval of the annual report and the consolidated financial statements; d)approval of the annual financial statements and de- -9- winnes, insbesondere die Festsetzung der Dividende; e)die Entlastung der Mitglieder des Verwaltungsrates; f)die Beschlussfassung über die Gegenstände, die derGeneralversammlung durch das Gesetz oder die Statuten vorbehalten sind oder ihr,vorbehältlich Art.716a OR, durch den Verwaltungsratvorgelegt werden. cision on the allocation of profits shown on the balance sheet, in particular with regard to dividends; e)granting discharge to the members of the Board of Directors; f) passing resolutions as to all matters reserved to the authority of the Shareholders' Meeting by law or under these Articles of Association or that are submitted to the Shareholders' Meeting by the Board of Directors, subject to art. 716a Swiss Code of Obligations. Besonderes Quorum Artikel 18 Ein Beschluss der Generalversammlung, der mindestens zwei Drittel der vertretenen Stimmen auf sich vereinigt, ist erforderlich für: a)die Änderung des Gesellschaftszweckes; b)die Einführung von Stimmrechtsaktien; c)die Beschränkung der Übertragbarkeit von Namenaktien und die Aufhebung einer solchen Beschränkung; d)die Beschränkung der Ausübung des Stimm- rechts und die Aufhebung einer solchen Beschränkung; e)eine genehmigte oder eine bedingte Kapitalerhöhung; f)die Kapitalerhöhung aus Eigenkapital, gegen Sacheinlage oder zwecks Sachübernahme oder die Gewährung von besonderen Vorteilen; g)die Einschränkung oder Aufhebung des Bezugsrechts; h)die Verlegung des Sitzes der Gesellschaft; i)die Umwandlung von Namen- in Inhaberaktien und umgekehrt; j)die Auflösung der Gesellschaft; k)Änderungen dieses Artikels 18. Special Quorum Article 18 The approval of at least two-thirds of the votes represented at a Shareholders' Meeting shall be required for resolutions with respect to: a)a modification of the purpose of the Company; b)the creation of dual-class common stock; c)restrictions on the transfer of registered shares and the removal of such restrictions; d)restrictions on the exercise of the right to vote and the removal of such restrictions; e)an authorized or conditional increase in share capital; f) an increase in share capital through the conversion of capital surplus, through a contribution in kind or in exchange for an acquisition of assets, or a grant of special benefits upon a capital increase; g)the restriction or denial of pre-emptive rights; h)a change of the place of incorporation of the Company; i) the conversion of registered shares into bearer shares and vice versa; j) the dissolution of the Company; k)any changes to this Article 18. -10- B. Verwaltungsrat B. Board of Directors Anzahl der Verwaltungs-räte Artikel 19 Der Verwaltungsrat besteht aus mindestens 7 Mitgliedern, die Aktionäre sein oder eine juristische Person, die Aktionärin ist, vertreten müssen. Number of Directors Article 19 The Board of Directors shall consist of no less than 7 members, all of whom shall be shareholders or representatives of a legal entity that is a shareholder. Amtsdauer 1 Artikel 20 Die Verwaltungsratsmitglieder werden für eine Amtsdauer von drei Jahren gewählt. Mitglieder, deren Amtsdauer ab­gelaufen ist, sind wiederwählbar. Die maximale Amtszeit nicht geschäftsführender Mitglieder des Verwaltungsrates beträgt vier Amtsperioden. Term of Office 1 Article 20 The members of the Board of Directors shall be elected to serve three-year terms. Members of the Board of Directors whose terms of office have expired shall be eligible for re-election. Non-executive Directors may only be appointed for up to four terms of office. 2 Jedes Jahr wird der Verwaltungsrat teilweise erneuert. Soweit möglich soll die Anzahl der wiederzuwählenden Verwaltungsratsmitglieder jedes Jahr gleich gross sein und so gewählt werden, dass sich jedes Verwaltungsratsmitglied nach einer Amtsdauer von drei Jahren zur Wiederwahl stellen muss. Der Verwaltungsrat legt die Reihenfolge der Wiederwahl fest, wobei die erste Amtsdauer einiger Verwaltungsräte auch weniger als drei Jahre betragen kann. Unter einem Jahr ist dabei der Zeitabschnitt zwischen zwei ordentlichen Generalversammlungen zu verstehen. 2 EaEach year the Board of Directors shall be renewed by rotation, to the extent possible in equal numbers and in such manner that, after a period of three years, all members will have been subject to re-election. The Board of Directors shall establish the order of rotation, whereas the first term of office of some members may be less than three years. In this regard, one year shall mean the period between two Ordinary Shareholders' Meetings. 3 Sollte die Anzahl der Verwaltungsratsmitglieder verkleinert oder vergrössert werden, legt der Verwaltungsrat eine neue Reihenfolge der Wiederwahl fest. In diesem Fall kann die Amtsdauer einiger Verwaltungsräte auch weniger als drei Jahre betragen. 3 In the event of an increase or a decrease in the number of Directors, the Board of Directors shall establish a new order of rotation. It follows that the term of office of some members may be less than three years. 4 Wenn ein Verwaltungsratsmitglied vor Ablauf seiner Amtsdauer ersetzt wird, endet die Amtsdauer des an Stelle des ersetzten Verwaltungsratsmitgliedes gewählten neuen Verwaltungsratsmitgliedes mit dem Ende der normalen Amtsdauer des ersetzten Verwaltungsratsmitgliedes. 4 If, before the expiry of his or her term of office, a Director should be replaced for whatever reason, the term of office of the newly elected Directors shall expire at the end of the normal term of office of his or her predecessor. Organisation des Verwalt­ 1 Artikel 21 Der Verwaltungsrat wählt aus seiner Mitte einen Präsidenten Organization of the Board, 1 Article 21 The Board of Directors shall elect from among its members -11- ungsrates, Entschädigung und einen oder mehrere Vizepräsidenten. Er bestellt seinen Sekretär, welcher nicht Mitglied des Verwaltungsrates zu sein braucht. Der Verwaltungsrat ordnet im Übrigen unter Vorbehalt der Bestimmungen des Gesetzes und der Statuten seine Organisation durch ein Organisationreglement selbst. Remuneration one Chairman and one or more Vice-Chairmen. It shall appoint a secretary who need not be a member of the Board. The Board of Directors shall further regulate, subject to applicable law and these Articles of Association, its organization in written organizational regulations. 2 Die Mitglieder des Verwaltungsrates haben Anspruch auf Ersatz ihrer im Interesse der Gesellschaft aufgewendeten Auslagen sowie auf eine ihrer Tätigkeit und Verantwortung entsprechende Entschädigung, die der Verwaltungsrat auf Antrag eines Ausschusses des Verwaltungsrates festlegt. 2 The members of the Board of Directors shall be entitled to reimbursement of all expenses incurred in the interests of the Company, as well as remuneration for their services that is appropriate in view of their functions and responsibilities. The amount of the remuneration shall be fixed by the Board of Directors upon recommendation by a committee of the Board. Einberufung Artikel 22 Der Präsident ruft den Verwaltungsrat zusammen, so oft es die Geschäfte erfordern, oder wenn ein Mitglied oder der Vorsitzende der Konzernleitung es schriftlich verlangt. Convening of Meetings Article 22 The Chairman shall convene meetings of the Board of Directors if and when the need arises or whenever a member or the chief executive officer so requests in writing. Beschlüsse 1 Artikel 23 Zur Beschlussfähigkeit des Verwaltungsrates ist die Anwesenheit von mindestens der Mehrheit seiner Mitglieder erforderlich, vorbehältlich besonderer Bestimmungen im Organisationsreglement. Kein Präsenzquorum ist erforderlich für die Anpassungs- und Feststellungsbeschlüsse des Verwaltungsrates im Zusammenhang mit Kapitalerhöhungen. Resolutions 1 Article 23 In order to pass resolutions, at least a majority of the members of the Board of Directors must be present, subject to additional provisions in the Organizational Regulations. No attendance quorum shall be required for resolutions of the Board of Directors providing for the confirmation of capital increases or for the amendment of the Articles of Association in connection therewith. 2 Der Verwaltungsrat fasst seine Beschlüsse mit der Mehrheit der abgegebenen Stimmen. Der Vorsitzende hat den Stichentscheid. 2 Resolutions of the Board of Directors shall be adopted upon a majority of the votes cast. In the event of a tie, the Chairman shall have the deciding vote. 3 Beschlüsse können im Zirkulationsverfahren (schriftlich) gefasst werden, sofern nicht ein Mitglied mündliche Beratung verlangt. 3 Resolutions may be passed by way of written consent, provided that no member requests oral deliberation. Befugnisse des Verwal­tungsrates 1 Artikel 24 Der Verwaltungsrat hat insbesondere folgende unübertragbare und unentziehbare Aufgaben: Specific Powers of the Board 1 Article 24 The Board of Directors has, in particular, the following non-delegable and inalienable duties: -12- a) die Oberleitung der Gesellschaft und die Erteilung der nötigen Weisungen; b) die Festlegung der Organisation; c) die Ausgestaltung des Rechnungswesens, der Finanzkontrolle sowie der Finanzplanung; d) die Ernennung und Abberufung der mit der Ge- schäftsführung und der Vertretung betrauten Perso- nen; e) die Oberaufsicht über die mit der Geschäftsführung betrauten Personen, namentlich im Hinblick auf die Befolgung der Gesetze, Statuten, Reglemente und Weisungen; f) die Erstellung des Geschäftsberichtes sowie der Vor- bereitung der Generalversammlung und die Ausfüh- rung ihrer Beschlüsse; g) die Beschlussfassung über nachträgliche Leistungen von Einlagen auf nicht vollständig liberierten Aktien und daraus folgende Statutenänderungen; h) die Beschlussfassung über die Erhöhung des Aktien- kapitals, soweit diese in der Kompetenz des Verwaltungsrates liegt, die Fest- stellung von Kapitalerhöhungen und die Erstattung des rforderlichen Kapitalerhöhungsberichtes sowie die entsprechenden Statutenänderungen; i) die Prüfung der fachlichen Voraussetzungen der besonders befähigten Revisoren; j) die Benachrichtigung des Richters im Falle der Über- schuldung. a) the ultimate direction of the business of the Company and the issuance of the necessary instructions; b) the determination of the organization of the Company; c) the administration of accounting, financial controls and inancial planning; d) the appointment and removal of the persons entrustedwith management and representation of the Company; e)the ultimate supervision of the persons entrusted with management of the Company, specifically in view of their compliance with law, these Articles of Asso- ciation, the regulations and directives; f) the preparation of business reports, the preparations for the Shareholders' Meetings and the implementation of shareholders' resolutions; g) the decision to call payments on shares that are not fully paid in, and the corresponding amendments to these Articles of Association; h) the adoption of resolutions concerning an increase in share capital to the extent that such power is vested in the Board of Directors of resolutions concerning the confirmation of capital increases, as well as making the required report on the capital increase and corresponding amendments to these Articles of Association; i) the examination of the professional qualifications of the qualified auditors; j) notification of the court if liabilities exceed assets. 2 Der Verwaltungsrat kann überdies in allen Angelegenheiten Beschluss fassen, die nicht nach Gesetz oder Statuten der Generalversammlung zugeteilt sind. 2 In addition, the Board of Directors may pass resolutions with respect to all matters that are not reserved to the Shareholders' Meeting by law or under these Articles of Association. Übertragung von Befugnissen Artikel 25 Der Verwaltungsrat kann unter Vorbehalt von Art. 24 dieser Statuten die Geschäftsführung nach Massgabe eines Delegation of Powers Article 25 Subject to art. 24 of these Articles of Association, the Board of Directors may delegate the management of the Company -13- Organisationsreglementes ganz oder teilweise an eines oder mehrere seiner Mitglieder oder an Drittpersonen (Konzernleitung) übertragen. in whole or in part to individual directors or to third persons (Group Executive Management) pursuant to regulations governing the internal organization. Zeichnungs-berechtigung Artikel 26 Die rechtsverbindliche Vertretung der Gesellschaft durch Mitglieder des Verwaltungsrates oder durch Dritte wird in einem Organisationsreglement festgelegt. Signature Power Article 26 The due and valid representation of the Company by members of the Board of Directors or other persons shall be set forth in regulations governing the internal organization. C. Revisionsstelle und Spezialrevisionsstelle C. Auditors and Special Auditors Amtsdauer, Befugnisse und Pflichten 1 Artikel 27 Der Revisionsstelle, die von der Generalversammlung gewählt wird, obliegt die ihr vom Gesetz zugewiesenen Befugnisse und Pflichten. Term, Powers and Duties 1 Article 27 The Auditors, which shall be elected by the Shareholders' Meeting, shall have the powers and duties vested in them by law. 2 Die Generalversammlung kann eine besondere Revisionsstelle wählen, der die Vornahme der im Rahmen von Kapitalerhöhungen vorgeschriebenen besonderen Prüfungen (Art. 652f, 653f und 653i OR) obliegen. 2 The Shareholders' Meeting may appoint a special auditing firm entrusted with the examinations required under applicable law in connection with capital increases (Art. 652f, 653f and 653i CO). 3 Die Amtsdauer der Revisionsstelle und gegebenenfalls der besonderen Revisionsstelle beträgt ein Jahr. Sie beginnt mit dem Tag ihrer Wahl und endet mit der ersten darauffolgenden ordentlichen Generalversammlung. 3 The term of office of the Auditors and (if appointed) the special auditors shall be one year. The term of office shall commence on the day of election, and shall terminate on the first Annual Shareholders' Meeting following their election. Abschnitt 4: Jahresrechnung, Konzernrechnung und Gewinnverteilung Section 4: Annual Financial Statements, Consolidated Financial Statements and Profit Allocation Geschäftsjahr, Geschäfts-bericht 1 Artikel 28 Das Geschäftsjahr endet am 31. Dezember jedes Jahres. Fiscal Year, Business Report 1 Article 28 The fiscal year shall close as of December 31 of each year. 2 Der Verwaltungsrat erstellt für jedes Geschäftsjahr einen Geschäftsbericht, der sich aus der Jahresrechnung (bestehend aus Erfolgsrechnung, Bilanz und Anhang), dem Jahresbericht und der Konzernrechnung zusammensetzt, 2 For each fiscal year, the Board of Directors shall prepare a business report including the annual financial statements (consisting of the profit and loss statements, balance sheet and notes to the financial statements), the annual report and -14- sowie weitere unter anwendbarem Recht oder anwendbaren Vorschriften erforderliche Unterlagen. the consolidated financial statements, as well any other documentation that may be required by applicable law or stock exchange rules. Verteilung des Bilanzge-winns, Reserven 1 Artikel 29 Über den Bilanzgewinn verfügt die Generalversammlung im Rahmen der gesetzlichen Vorschriften. Der Verwaltungsrat unterbreitet ihr seine Anträge. Allocation of Profit Shown on the Balance Sheet, Reserves 1 Article 29 The profit shown on the balance sheet shall be allocated by the Shareholders' Meeting within the limits set by applicable law. The Board of Directors shall submit its proposals to the Shareholders' Meeting. 2 Neben der gesetzlichen Reserve können weitere Reserven geschaffen werden. 2 Further reserves may be taken in addition to the reserves required by law. 3 Dividenden, die während fünf Jahren von ihrem Verfalltag an nicht bezogen worden sind, fallen der Gesellschaft anheim und werden der allgemeinen Reserve zugeteilt. 3 Dividends that have not been collected within five years after their payment date shall enure to the Company and be allocated to the general reserves. Abschnitt 5: Auflösung und Liquidation Section 5: Winding-up and Liquidation Auflösung und Liquidation 1 Artikel 30 Die Generalversammlung kann jederzeit die Auflösung und Liquidation der Gesellschaft nach Massgabe der gesetzlichen und statutarischen Vorschriften beschliessen. Winding-up and Liquidation Article 30 The Shareholders' Meeting may at any time resolve on the winding-up and liquidation of the Company pursuant to applicable law and the provisions set forth in these Articles of Association. 2 Die Liquidation wird durch den Verwaltungsrat durchgeführt, sofern sie nicht durch die Generalversammlung anderen Personen übertragen wird. The liquidation shall be effected by the Board of Directors, unless the Shareholders' Meeting shall appoint other persons as liquidators. 3 Die Liquidation der Gesellschaft erfolgt nach Massgabe der gesetzlichen Vorschriften. The liquidation of the Company shall be effectuated pursuant to the statutory provisions. 4 Nach erfolgter Tilgung der Schulden wird das Vermögen unter die Aktionäre nach Massgabe der eingezahlten Beträge verteilt, soweit diese Statuten nichts anderes vorsehen. Upon discharge of all certified liabilities, the assets of the Company shall be distributed to the shareholders pursuant to the amounts paid in, unless these Articles of Association provide otherwise. -15- Abschnitt 6: Bekanntmachungen, Mitteilungen Section 6: Announcements, Communications Bekannt-machungen, Mitteilungen 1 Artikel 31 Publikationsorgan der Gesellschaft ist das Schweizerische Handelsamtsblatt. Announce-ments, Com-munications 1 Article 31 The official means of publication of the Company shall be the Swiss Official Gazette of Commerce. 2 Soweit das Gesetz oder die anwendbare Börsenvorschrift nicht zwingend eine persönliche Mitteilung verlangen, erfolgen sämtliche Mitteilungen der Gesellschaft an die Aktionäre gültig durch Publikation im Schweizerischen Handelsamtsblatt. Schriftliche Mitteilungen der Gesellschaft an Aktionäre erfolgen durch gewöhnlichen Brief an die im Aktienbuch zuletzt eingetragene Adresse des Aktionärs bzw. Zustellungsbevollmächtigten. Als Zustellungsbevollmächtigte gilt insbesondere die Finanzinstitution, die Aktien für wirtschaftlich Berechtigte hält und in dieser Eigenschaft im Aktienbuch eingetragen ist. 2 To the extent that personal notification is not mandated by law or stock exchange regulations, all communications to the shareholders shall be deemed valid if published in the Swiss Official Gazette of Commerce. Written communications by the Company to its shareholders shall be sent by ordinary mail to the last address of the shareholder or authorized recipient entered in the share register of the Company. Financial institutions holding shares for beneficial owners and recorded in such capacity in the share register shall be deemed to be authorized recipients. Abschnitt 7: Sacheinlagen Section 7: Contributions in Kind Sacheinlagen 1 Artikel32 Aus Anlass der Kapitalerhöhung der Gesellschaft von CHF4'000'000 auf CHF54'000'000, leistet die Nestlé AG, Cham und Vevey, die folgenden Einlagen: 1)99.95% des eingezahlten Aktienkapital der Gesellschaft Alcon Pharma GmbH, mit einem Nennwert von CHF25'486'890; 2)100% des eingezahlten Aktienkapital der Gesellschaft Alcon Ophthalmika GmbH, mit einem Nennwert von CHF56'950; 3)99.62% des eingezahlten Aktienkapital der Gesellschaft Alcon-Couvreur N.V., mit einem Nennwert von CHF7'004'011; 4)100 % des eingezahlten Aktienkapital der 1 Article32 In connection with the increase of the Company's share capital from CHF4,000,000 to CHF54,000,000, Nestlé Ltd, Cham and Vevey, effects the following contributions: 1)99.95% of the paid-in share capital of the company Alcon Pharma GmbH, with a par value of CHF25,486,890; 2)100% of the paid-in share capital of the company Alcon Ophthalmika GmbH, with a par value of CHF56,950; 3)99.62% of the paid-in share capital of the company Alcon-Couvreur N.V., with a par value of CHF7,004,011; 4)100 % of the paid-in share capital of the company -16- Gesellschaft Alcon Cusi S.A., mit einem Nennwert von CHF83'875'354; 5)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Finland Oy, mit einem Nennwert von CHF131'950; 6)100 % des eingezahlten Aktienkapital der Gesellschaft Laboratoires Alcon S.A., mit einem Nennwert von CHF19'720'727; 7)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories (UK) Ltd., mit einem Nennwert von CHF7'316'000; 8)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories Hellas Commercial & Industrial S.A., mit einem Nennwert von CHF651'050; 9)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Nederland B.V., mit einem Nennwert von CHF28'424; 10) 99 % des eingezahlten Aktienkapital der Gesellschaft Alcon Italia S.p.A., mit einem Nennwert von CHF2'198'746; 11)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Norge AS, mit einem Nennwert von CHF9'790; 12) 100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Polska Sp. z.o.o., mit einem Nennwert von CHF300'000; 13)90 % des eingezahlten Aktienkapital der Gesellschaft Alcon Portugal Produtos e Equipamentos Oftalmologicos, Lda., mit einem Nennwert von CHF35'100; Alcon Cusi S.A., with a par value of CHF83,875,354; 5)100 % of the paid-in share capital of the company Alcon Finland Oy, with a par value of CHF131,950; 6)100 % of the paid-in share capital of the company Laboratoires Alcon S.A., with a par value of CHF19,720,727; 7)100 % of the paid-in share capital of the company Alcon Laboratories (UK) Ltd., with a par value of CHF7,316,000; 8)100 % of the paid-in share capital of the company Alcon Laboratories Hellas Commercial & Industrial S.A., with a par value of CHF651,050; 9)100 % of the paid-in share capital of the company Alcon Nederland B.V., with a par value of CHF28,424; 10) 99 % of the paid-in share capital of the company Alcon Italia S.p.A., with a par value of CHF2,198,746; 11) 100 % of the paid-in share capital of the company Alcon Norge AS, with a par value of CHF9,790; 12) 100 % of the paid-in share capital of the company Alcon Polska Sp. z.o.o., with a par value of CHF300,000; 13) 90 % of the paid-in share capital of the company Alcon Portugal Produtos e Equipamentos Oftalmologicos, Lda., with a par value of CHF35,100; 14) 100 % of the paid-in share capital of the company Alcon Sverige AB, with a par value of CHF18,190; 15) 100 % of the paid-in share capital of the company Alcon Pharmaceuticals Ltd., with a par value of CHF100,000; -17- 14) 100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Sverige AB, mit einem Nennwert von CHF18'190; 15)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Pharmaceuticals Ltd., mit einem Nennwert von CHF100'000; 16)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon S.A., mit einem Nennwert von CHF100'000; 17)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratuvarlari Ticaret AS, mit einem Nennwert von CHF1'420'000; 18)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories (South Africa) (Pty) Ltd., mit einem Nennwert von CHF58'528; 19)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Korea Ltd., mit einem Nennwert von CHF200'000; 20)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Hong Kong Limited, mit einem Nennwert von CHF14'122; 21)98 % des eingezahlten Aktienkapital der Gesellschaft Alcon Japan Ltd., mit einem Nennwert von CHF9'525'120; 22)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories (Philippines), Inc., mit einem Nennwert von CHF651'124; 23) 100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Pte Ltd., mit einem Nennwert von CHF143'533; 24) 30 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories (Thailand) Ltd, mit einem Nennwert von CHF10'050; 16) 100 % of the paid-in share capital of the company Alcon S.A., with a par value of CHF100,000; 17) 100 % of the paid-in share capital of the company Alcon Laboratuvarlari Ticaret AS, with a par value of CHF1,420,000; 18) 100 % of the paid-in share capital of the company Alcon Laboratories (South Africa) (Pty) Ltd., with a par value of CHF58,528; 19) 100 % of the paid-in share capital of the company Alcon Korea Ltd., with a par value of CHF200,000; 20) 100 % of the paid-in share capital of the company Alcon Hong Kong Limited, with a par value of CHF14,122; 21) 98 % of the paid-in share capital of the company Alcon Japan Ltd., with a par value of CHF9,525,120; 22) 100 % of the paid-in share capital of the company Alcon Laboratories (Philippines), Inc., with a par value of CHF651,124; 23) 100 % of the paid-in share capital of the company Alcon Pte Ltd., with a par value of CHF143,533; 24) 30 % of the paid-in share capital of the company Alcon Laboratories (Thailand) Ltd, with a par value of CHF10,050; 25) 100 % of the paid-in share capital of the company Alcon Laboratories (Australia) Pty. Ltd., with a par value of CHF2,397,000; 26) 100 % of the paid-in share capital of the company Alcon Canada Inc., no par value; 27) 100 % of the paid-in share capital of the company Alcon (Puerto Rico) Inc., with a par value of CHF142; -18- 25)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories (Australia) Pty. Ltd., mit einem Nennwert von CHF2'397'000; 26)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Canada Inc., ohne Nennwert; 27)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon (Puerto Rico) Inc., mit einem Nennwert von CHF142; 28)100 % des eingezahlten Aktienkapital der Gesellschaft Alcon Laboratories, Inc., mit einem Nennwert von CHF7'100; 29)100 % des eingezahlten Aktienkapital der Gesellschaft AlconLab Ecuador S.A., mit einem Nennwert von CHF18'000; 30)gewerbliches und geistiges Eigentum. Diese Einlagen werden zu einem Wert von insgesamt CHF298'022'970 über­nommen. Als Gegenleistung für diese Sacheinlage gibt die Gesellschaft der Nestlé AG, Cham und Vevey, 50'000 voll einbezahlte Namen­aktien der Gesellschaft mit einem Nominalwert von ins­ge­samt CHF50'000'000 aus. Dabei werden bei der Gesellschaft CHF50'000'000 als Aktienkapital und CHF248'022'970 in die Reserven gebucht. 28) 100 % of the paid-in share capital of the company Alcon Laboratories, Inc., with a par value of CHF7,100; 29) 100 % of the paid-in share capital of the company AlconLab Ecuador S.A., with a par value of CHF18,000; 30) industrial and intellectual property. These contributions are received at a total value of CHF298,022,970. In consideration for such contribution in kind, the Company allots to Nestlé Ltd, Cham and Vevey, 50,000 fully paid re­gistered shares of the Company with a total nominal value of CHF50,000,000. The Company enters into its books CHF50,000,000 as share capital and CHF248,022,970 as reserves. 2 Aus Anlass der Kapitalerhöhung der Gesellschaft von CHF54'000'000 auf CHF60'000'000, leistet die Nestlé AG, Cham und Vevey, die folgenden Einlagen: 1)ein Darlehen an Alcon Laboratories Inc. von CHF306'400'000, 2)ein Darlehen an Alcon Laboratoires (UK) Ltd. von CHF16'585'200, 3)ein Darlehen an Laboratoires Alcon S.A. von CHF37'240'200. 2 In connection with the increase of the Company's share capital from CHF54,000,000 to CHF60,000,000, Nestlé Ltd, Cham and Vevey, effects the following contributions: 1)a loan to Alcon Laboratories Inc. of CHF306,400,000, 2)a loan to Alcon Laboratoires (UK) Ltd. of CHF16,585,200, 3)a loan to Laboratoires Alcon S.A. of CHF37,240,200. -19- Diese Einlagen werden zu einem Wert von insgesamt CHF360'225'400 über­nommen. Als Gegenleistung für diese Sacheinlage gibt die Gesellschaft der Nestlé AG, Cham und Vevey, 6'000 voll einbezahlte Namen­aktien der Gesellschaft mit einem Nominalwert von ins­ge­samt CHF6'000'000 aus. Dabei werden bei der Gesellschaft CHF6'000'000 als Aktienkapital und CHF354'225'400 in die Reserven gebucht. These contributions are received at a total value of CHF360,225,400. In consideration for such contribution in kind, the Company allots to Nestlé Ltd, Cham and Vevey, 6,000 fully paid re­gistered shares of the Company with a total nominal value of CHF6,000,000. The Company enters into its books CHF6,000,000 as share capital and CHF354,225,400 as reserves. Abschnitt 8: Verbindlicher Originaltext Section 8: Original Language Verbindlicher Originaltext Artikel 33 Falls sich zwischen der deutschen und einer anderen sprachlichen Fassung dieser Statuten Differenzen ergeben, gilt der deutsche Originaltext. Original Language Article 33 In the event of deviations between the German version of these Articles of Incorporation and any version in another language, the German authentic text prevails. -20- Zug, den 25. Februar 2002 Revidiert: 18. März 2002 Revidiert: 21. März 2002 Revidiert: 25. März 2002 Revidiert: 23. Juli 2002 Revidiert: 4. Februar 2003 Revidiert: 22. Januar 2004 Revidiert: 14. Februar 2005 Revidiert: 21. Februar 2006 Revidiert: 2. Mai 2006 Revidiert: 12. Februar 2007 Revidiert: 9. Mai 2007 Revidiert: 27. Februar 2008 Revidiert: 6. Mai 2008 Revidiert: 13. Februar 2009 Revidiert: 5. Mai 2009 Revidiert: 23. Februar 2010 Revidiert: 20. Mai 2010 Revidiert: 20. Januar 2011 Zug, February 25, 2002 Revised: March 18, 2002 Revised: March 21, 2002 Revised: March 25, 2002 Revised: July 23, 2002 Revised: February 4, 2003 Revised: January 22, 2004 Revised: February 14, 2005 Revised: February 21, 2006 Revised: May 2, 2006 Revised: February 12, 2007 Revised: May 9, 2007 Revised: February 27, 2008 Revised: May 6, 2008 Revised: February 13, 2009 Revised: May 5, 2009 Revised: February 23, 2010 Revised: May 20, 2010 Revised: January 20, 2011 /s/ Dr. Urs Baerlocher Dr. Urs Baerlocher Mitglied des Verwaltungsrates Member of the Board of Directors
